In re Jacobs, Michael Sr.; — Plaintiff(s); applying for supervisory and/or remedial writ; Parish of Ascension, 23rd Judicial District Court, Div. “A”, No. 3145; to the Court of Appeal, First Circuit, No. KW88 1277.
Denied on the showing made. Relator should file his specific complaint of counsel’s failure to seek bond reduction, as requested, in the district court, and petition the district court to consider a pro se bond reduction motion, in light of counsel’s failure to file the requested motion.